ORDER

SCHALL, Circuit Judge.
In Teleflex Inc. v. KSR International, Co., 119 FedAppx. 282 (Fed.Cir.2005), this court reversed the decision of the United States District Court for the Eastern District of Michigan that granted summary judgment in favor of KSR that claim 4 of Teleflex’s U.S Patent No. 6,287,565 B1 is invalid by reason of obviousness. In KSR International Co. v. Teleflex, Inc., — U.S. -, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007), the Supreme Court of the United States reversed the judgment of this court and remanded the case to this court for further proceedings consistent with the Court’s opinion.
UPON CONSIDERATION OF THE DECISION OF THE SUPREME COURT, it is ORDERED that the judgment of the district court be, and the same hereby is, AFFIRMED.